Citation Nr: 0213045	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee condition, 
to include as secondary to the veteran's service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating action of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a right knee 
disability. 

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2002.  At the close of the 
hearing, the record was kept open for a period of 45 days to 
allow the veteran an opportunity to submit additional 
evidence in support of his claim.  The veteran submitted a 
July 2002 letter from Frank W. Moussa, M.D.  


FINDING OF FACT

A right knee condition was not demonstrated during the 
veteran's period of active service nor is such a disorder 
shown to be causally related to a service-connected disorder.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated during 
active duty service, and such a disorder is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1131, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to 
be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  In this regard, by letter of July 2001, the 
veteran was advised of the changes in the law brought about 
by passage of the VCAA.  The veteran was provided an 
opportunity to identify additional evidence in support of his 
claim both by the RO and subsequent to the hearing in June 
2002.  The veteran was afforded a VA examination to determine 
the current nature and etiology of his right knee condition.  
The examination included a review of the veteran's claims 
folder and it addressed the question central to the issue on 
appeal. 

Remanding to afford the RO an opportunity to consider the 
claim in light of the implementing regulations would serve to 
further delay resolution of the claim with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a knee disability.  The Board acknowledges 
that these documents did not specifically provide the 
regulation pertaining to secondary service connection, i.e., 
38 C.F.R. § 3.310.  The veteran's representative citing 38 
C.F.R. § 3.310, however, made arguments at the Travel Board 
hearing regarding secondary service connection.  Further, the 
undersigned specifically questioned the veteran about his 
entitlement under this regulation, and offered the appellant 
an opportunity to submit additional evidence in light of this 
regulation.  As the veteran, through his representative, was 
aware of the provisions of 38 C.F.R. § 3.310, the Board finds 
that the failure to specifically supply the veteran with a 
copy of 38 C.F.R. § 3.310 was harmless error.  

The rating decision and statement of the case did provide 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for a 
knee condition, as well as notice that the appellant could 
still submit supporting evidence.  Finally, the veteran was 
offered an additional opportunity to submit supporting 
evidence at the conclusion of the June 2002 hearing.  He 
submitted a July 2002 letter from Frank W. Moussa, M.D.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, a merits based review may be 
conducted.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that his right knee disability was 
incurred in service, or in the alternative, is aggravated by 
his service-connected left knee disability.  After a careful 
review of the evidence, the Board finds, however, that the 
preponderance of the evidence is against the veteran's claim. 

In this regard, while the veteran's service medical records 
show multiple treatments for his service-connected left knee, 
there are only two records showing treatment for his right 
knee.  In July 1979, the veteran reported to the Gila Bend 
Medical Aid Station after being involved in an automobile 
accident, and complained of right knee pain.  Examination 
revealed edema present over the right patella area, and a 
reduced range of motion.  He was given an ice pack and 
Tylenol, and assessed with knee trauma.  X-ray examination of 
the right knee was normal.  He was seen the next day with 
continued complaints of right knee pain.  Edema was still 
present over the supra patellar area.  There was pain upon 
flexion, but not upon extension of the knee.  He was given 
moist heat compresses and pain medication. 

There are no further service medical records showing 
treatment for a right knee disorder, or complaints relating 
to that joint.  There is no separation examination report 
given that a March 1983 note reporting that the veteran 
waived his separation examination.

The records show that the veteran suffered an injury to his 
right knee in 1979.  There is no further evidence, however, 
that the knee injury required further treatment in service.  
Nor do the records show that the veteran suffered from a 
chronic right knee disability in service.  Furthermore, 
submitted post-service treatment records do not evidence 
linking a current right knee disability to an injury in 
service.  Indeed, post-service treatment records from Robert 
J. Meislin, M.D. for the period from January 1998 to March 
2000 show treatment and surgery only for a left knee 
condition.  They do not show complaints or treatment for the 
veteran's right knee.  

At a VA examination of February 2002, the examiner was asked 
to opine whether a current right knee disability was related 
to an injury in service.  In response, the examiner opined 
that the veteran had no right knee symptomatology at the time 
of service separation in 1983.  He additionally opined that 
while the veteran now had a current right knee disability, it 
was related to a post-service injury and not to an injury in 
service.  

The preponderance of the evidence is also against a finding 
that the veteran's current right knee disability was caused 
or aggravated by his service-connected left knee disability.  
In this regard, the Board has carefully considered the July 
2002 letter from Frank W. Moussa, M.D.  Therein he reported 
that the veteran suffers from bilateral osteoarthritis, and 
opined that the right knee condition could be related to his 
left knee injury or to an injury received in service.  The 
Board finds this letter, however, to be of little probative 
value.  In this regard, it is unclear from the letter whether 
the examiner had benefit of review of the veteran's claims 
folder, to include his service medical records.  While an 
opinion is offered regarding the etiology of the veteran's 
left knee condition, the examiner also did not provide 
reasons or basis for his conclusion.  

In contrast, the Board assigns greater probative weight to 
the February 2002 VA examination.  That examination included 
a review of the veteran's claims folder, and was based after 
taking a careful history and examination.  Moreover, the 
opinion therein included an analysis as to the basis for the 
opinion.  For these reasons, service connection for a right 
knee disability is not warranted.  

In making this decision, the Board has considered the 
testimony offered by the veteran that his current right knee 
condition is related to service and/or aggravated by his left 
knee disability.  However, while the veteran as a layperson 
is qualified to report his symptomatology, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1Vet. App. 49 (1990).




ORDER

Service connection for a right knee condition is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

